           Case 2:21-cv-06888 Document 1 Filed 08/26/21 Page 1 of 13 Page ID #:1



 1   Chris J. Zhen (SBN 275575)
 2   Email: chris.zhen@zhenlawfirm.com
     Phone: (213) 935-0715
 3
     Zhen Law Firm
 4   5670 Wilshire Blvd, Suite 1800
     Los Angeles, CA 90036
 5

 6   Attorneys for Plaintiff
 7
     Digital Marketing Advisors

 8                   IN THE UNITED STATES DISTRICT COURT
 9
                  FOR THE CENTRAL DISTRICT OF CALIFORNIA
10

11
                                  WESTERN DIVISION

12   Digital Marketing Advisors, a California Case No.: 2:21-cv-6888
13   Corporation,
                                              COMPLAINT FOR:
14                Plaintiff,
15                                         (1) VIOLATIONS OF DIGITAL
     vs.                                   MILLENNIUM COPYRIGHT ACT;
16
                                           (“DMCA”); (17 U.S.C. § 512(F))
17   McCandless Group, LLC, a Florida      (2) INTENTIONAL
     Limited Liability Company; Nicholas   INTERFERENCE WITH
18   McCandless, an individual; DOES 1-10, CONTRACTUAL RELATIONSHIP;
19
                 Defendants.               (3) INTENTIONAL
20                                         INTERFERENCE WITH
                                           PROSPECTIVE ECONOMIC
21
                                           ADVANTAGE;
22                                         (4) NEGLIGENT INTERFERENCE
                                           WITH PROSPECTIVE ECONOMIC
23
                                           ADVANTAGE; AND
24                                         (5) UNFAIR COMPETITION (CAL.
25
                                           BUS. & PROF. § 17200)

26                                              DEMAND FOR JURY TRIAL
27

28
     COMPLAINT                            -1-         CASE NO.: 2:21-CV-6888
         Case 2:21-cv-06888 Document 1 Filed 08/26/21 Page 2 of 13 Page ID #:2



 1           Plaintiff Digital Marketing Advisors (“Plaintiff” or “Advisors”), by and
 2
     through its attorneys, alleges on personal knowledge as to its own actions, and
 3

 4   upon information and belief as to the actions of others, as follows:
 5
                                 JURISDICTION AND VENUE
 6

 7      1.      The Court has jurisdiction over the Plaintiff’s claims under 28 U.S.C. §
 8   1331 because they arise under a federal statute, the Digital Millennium Copyright
 9   Act (“DMCA”) 17 U.S.C. § 512(f) and supplemental jurisdiction under 28 U.S.
10
     Code § 1367 over all other claims.
11
        2.      Venue in this judicial district is proper because a substantial part of the
12
     acts and omissions giving rise to the claims occurred and caused injury in this
13
     judicial district.
14

15
                                         THE PARTIES

16      3.      Plaintiff Digital Marketing Advisors is a California corporation having a
17   business address in this state at 200 S. Barrington Avenue, #491451, Los Angeles,
18   CA, 90049.
19
        4.      Defendant McCandless Group, LLC is a limited liability company
20
     organized under the laws of Florida with its primary place of business in Miami,
21
     Florida.
22
        5.      Defendant Nicholas McCandless is an individual who, on information and
23

24   belief, has a primary place of business in Miami, Florida. Nicholas McCandless is

25   founder and CEO of the McCandless Group, LLC. The McCandless Group, LLC
26   and Nicholas McCandless will hereinafter be referred to collectively as
27   “Defendants” or “McCandless.”
28
     COMPLAINT                                 -2-           CASE NO.: 2:21-CV-6888
         Case 2:21-cv-06888 Document 1 Filed 08/26/21 Page 3 of 13 Page ID #:3



 1

 2
        6.     Plaintiff is ignorant of the true names and capacities of defendants sued
 3
     herein as DOES 1-10, inclusive, and therefore sues these defendants by such
 4

 5
     fictitious names. Plaintiff will amend this Complaint to allege their true names and

 6   capacities when ascertained. Plaintiff is informed and believes and thereon alleges
 7   that each of these fictitiously named defendants is responsible in some manner for
 8   the occurrences herein alleged, and that Plaintiff’s injuries as herein alleged were
 9
     proximately caused by the aforementioned defendants.
10
                                  BACKGROUND FACTS
11
        7.     Plaintiff is a corporation and was founded in 2018 as a model
12
     management and influencer development company. Plaintiff also does business
13

14   under the Shore Thang brand working with internationally notable social media
15   personalities from online social media platforms such as Instagram, YouTube, and
16   TikTok.
17      8.     Between August 2020 and November 2020, Advisors attracts and enters
18
     into content creator agreements with three social media personalities and models
19
     (the “Models”) to generate social media content. The agreements include fixed
20
     length terms with automatic renewals. Advisors also purchased rights to
21

22
     photographs of one of the Models, such photographs including ones that are

23   subject to the wrongful DMCA take-down requests.
24      9.     The relationships with the Models begin to immediately earn profits for
25   the Models as well as for Advisors.
26
        10.    On or about December 2020, during the term of the content creator
27
     agreements between Plaintiff and the Models, while each and every agreement is in
28
     COMPLAINT                               -3-          CASE NO.: 2:21-CV-6888
         Case 2:21-cv-06888 Document 1 Filed 08/26/21 Page 4 of 13 Page ID #:4



 1
     full force and effect, Defendants contact the Models and begin interfering with the
 2
     relationships between Plaintiffs and the Models.
 3

 4
        11.       Defendants probe for confidential information and terms between Plaintiff

 5   and the Models. Defendants use this information to disparage Plaintiff’s
 6   relationship with the Models; further, Defendants undercut the terms of the
 7   agreements to induce each of the Models to terminate their agreements with
 8
     Plaintiff.
 9
        12.       On or about December 2020, each of the Models does terminate their
10
     agreement. The terminations of the agreements have resulted in significant
11
     damages to Plaintiff.
12

13      13.       Beginning on or about January 2021, Defendants start issuing a series of
14   fraudulent DMCA take-down requests to a Reddit account owned by Plaintiff as
15   well as to a website run by Plaintiff.
16      14.       The fraudulent DMCA take-down requests include, on or about January
17
     25, 2021, a notice filed by Defendants to Reddit (an online social media site where
18
     the users can post content and share comments and feedback) for a post featuring a
19
     photograph of one of the Models. Plaintiff owns the rights, title, or interest to the
20

21
     photograph. Defendants have no rights, title, or interest to the photograph.

22      15.       Defendants were not entitled to issue the January 25, 2021 notice, and
23   Defendants could not have formed a good faith basis to issue such notice because
24   the rights, title, or interest belongs to Plaintiff.
25
        16.       Plaintiff is informed and believes that Defendants did not engage in any
26
     analysis prior to filing the January 25, 2021 DMCA take-down notice.
27

28
     COMPLAINT                                  -4-         CASE NO.: 2:21-CV-6888
         Case 2:21-cv-06888 Document 1 Filed 08/26/21 Page 5 of 13 Page ID #:5



 1
        17.   On or about July 29, 2021, Defendants filed a fraudulent DMCA take-
 2
     down request to the Hostwinds internet service provider for a photograph of one of
 3

 4
     the Models. Plaintiff owns the rights, title, or interest to the photograph.

 5   Defendants have no rights, title, or interest to the photograph.
 6      18.   Defendants were not entitled to issue the July 29, 2021 notice, and
 7   Defendants could not have formed a good faith basis to issue such notice because
 8
     the rights, title, or interest belongs to Plaintiff.
 9
        19.   Plaintiff is informed and believes that Defendants did not engage in any
10
     analysis prior to filing the July 29, 2021 DMCA take-down notice.
11
        20.   On or about August 6, 2021, Defendants filed no fewer than thirteen
12

13   fraudulent DMCA take-down requests to Reddit for a photograph of one of the
14   Models. Plaintiff owns the rights, title, or interest to the photograph. Defendants
15   have no rights, title, or interest to the photograph.
16      21.   Defendants were not entitled to issue the thirteen August 6, 2021 notices,
17
     and Defendants could not have formed a good faith basis to issue such notices
18
     because the rights, titles, or interests belong to Plaintiff.
19
        22.   Plaintiff is informed and believes that Defendants did not engage in any
20

21
     analysis prior to filing the thirteen August 6, 2021 DMCA take-down notices.

22      23.   Due to the large number of DMCA take-down notices filed against
23   Plaintiff’s Reddit user account, Reddit permanently banned Plaintiff’s user account
24   from the Reddit service on or about August 15, 2021.
25

26

27

28
     COMPLAINT                                  -5-          CASE NO.: 2:21-CV-6888
         Case 2:21-cv-06888 Document 1 Filed 08/26/21 Page 6 of 13 Page ID #:6



 1
                                        COUNT ONE:
 2
                               VIOLATION OF DMCA § 512(f)
 3

 4
        24.   Plaintiff repeats, re-alleges, and incorporates by reference as though fully

 5   set forth herein, the allegations contained in all preceding paragraphs of this
 6   Complaint.
 7      25.   The DMCA bad faith notice and take-down provision under 17 U.S.C. §
 8
     512(f) provides that “[a]ny person who knowingly materially misrepresents under
 9
     this section … that material or activity is infringing … shall be liable for any
10
     damages, including costs and attorneys’ fees, incurred by the alleged infringer …
11
     who is injured by such misrepresentation, as the result of … relying upon such
12

13   misrepresentation in removing or disabling access to the material or activity
14   claimed to be infringing[.]”
15      26.   On at least sixteen instances Defendants willfully, knowingly materially
16   or with willful blindness made third-party § 512(f) misrepresentations to Reddit
17
     and the web hosting service stating that Plaintiff’s images were infringing
18
     intellectual property rights owned by Defendants.
19
        27.   In reliance on Defendants’ misrepresentations, Reddit removed and
20

21
     disabled access to the material; Reddit disabled Plaintiff’s account on or about

22   August 15, 2021. At the time Plaintiff’s account was disabled, Plaintiff’s Reddit
23   account had over a thousand followers, over forty thousand “karma” representing
24   positive feedback from other Reddit users, providing a reliable social media
25
     platform for Plaintiff.
26
        28.   Defendants are aware or should have been aware that social media
27
     platforms like Reddit use algorithms to disable accounts after a given account
28
     COMPLAINT                               -6-          CASE NO.: 2:21-CV-6888
         Case 2:21-cv-06888 Document 1 Filed 08/26/21 Page 7 of 13 Page ID #:7



 1
     receives a certain number of DMCA notices. See https://reddit.zendesk.com/hc/en-
 2
     us/articles/360043080152-What-is-Reddit-s-policy-on-repeat-copyright-
 3

 4
     infringement- (last accessed on August 19, 2021) and

 5   https://www.redditinc.com/policies/user-agreement-september-12-2021 (last
 6   accessed on August 19, 2021).
 7      29.   Defendants’ misconduct includes its failure to take into consideration that
 8
     it does not own the copyright, have the entire rights to photographs or images, or
 9
     that other parties have rights to publication or other license to exploit the
10
     photographs or images. Defendants failed to make any analysis of copyright
11
     infringement or whether it even owned the rights to the alleged infringing content.
12

13   Such consideration is particularly needed when the DMCA notices are aimed at
14   disabling a social media account.
15      30.   Defendants did not have entitlement to file the DMCA notices.
16      31.   Plaintiff seeks damages and attorneys’ fees for Defendants’ bad-faith
17
     conduct under 17 U.S.C. § 512(f).
18
                                         COUNT TWO:
19
                        INTENTIONAL INTERFERENCE WITH
20

21
                            CONTRACTUAL RELATIONSHIP

22      32.   Plaintiff repeats, re-alleges, and incorporates by reference as though fully
23   set forth herein, the allegations contained in all previous paragraphs of this
24   Complaint.
25
        33.   Plaintiff was in a contractual relationship with each of the Models.
26
        34.   Defendants were aware of the contractual relationships between Plaintiff
27
     and each of the Models.
28
     COMPLAINT                                -7-          CASE NO.: 2:21-CV-6888
         Case 2:21-cv-06888 Document 1 Filed 08/26/21 Page 8 of 13 Page ID #:8



 1
        35.   Defendants through their conduct prevented performance or made
 2
     performance more expensive or difficult for each of the relationships between
 3

 4
     Plaintiff and the Models.

 5      36.   Defendants intended to disrupt the performance of each contractual
 6   relationship between Plaintiff and the Models or knew that disruption of the
 7   performance of each contractual relationship was certain or substantially certain to
 8
     occur.
 9
        37.   Plaintiff was in fact harmed by Defendants’ conduct for each contractual
10
     relationship.
11
        38.   Defendants’ conduct was a substantial factor in causing Plaintiff’s harm
12

13   arising from termination of each of the contractual relationships.
14      39.   The aforementioned acts of Defendants, and each of them, were willful
15   and malicious. Plaintiff is therefore entitled to punitive damages.
16                                    COUNT THREE:
17
                        INTENTIONAL INTERFERENCE WITH
18
                      PROSPECTIVE ECONOMIC ADVANTAGE
19
        A) INTERFERENCE WITH RELATIONSHIPS WITH MODELS
20

21
        40.   Plaintiff repeats, re-alleges, and incorporates by reference as though fully

22   set forth herein, the allegations contained in all previous paragraphs of this
23   Complaint.
24      41.   Plaintiff and the Models were in economic relationships that each was and
25
     would have resulted in economic benefit to Plaintiff.
26
        42.   Defendants were aware of Plaintiff’s relationships with the Models.
27

28
     COMPLAINT                               -8-          CASE NO.: 2:21-CV-6888
         Case 2:21-cv-06888 Document 1 Filed 08/26/21 Page 9 of 13 Page ID #:9



 1
        43.    Defendants engaged in conduct to purposely disrupt these economic
 2
     relationships by inducing termination of the relationships between Plaintiff and the
 3

 4
     Models.

 5      44.    Defendants did so with the express intent of disrupting the relationships
 6   between Plaintiff and the Models, or at the very least, knew that disruption of the
 7   relationships was substantially certain to occur.
 8
        45.    The relationships between Plaintiff and the Models were in fact disrupted.
 9
        46.    Plaintiff has been harmed as a result of the disruption of its business
10
     relationships with the Models.
11
        47.    Defendants’ conduct was a substantial factor in causing the harm.
12

13      48.    Defendants’ conduct was malicious, oppressive, and/or fraudulent,
14   therefore Plaintiff seeks punitive damages in addition to compensatory damages as
15   a result of the injury.
16      B) INTERFERENCE WITH RELATIONSHIP WITH REDDIT
17
        49.    Plaintiff and Reddit were in an economic relationship that would have
18
     resulted in an economic benefit to Plaintiff.
19
        50.    Defendants were aware of Plaintiff’s relationship with Reddit.
20

21
        51.    Defendants engaged in conduct to purposely disrupt this economic

22   relationship by filing DMCA notices to Reddit that lacked merit.
23      52.    Defendants did so with the express intent of disrupting the relationship
24   between Plaintiff and Reddit, or at the very least, knew that disruption of the
25
     relationship was substantially certain to occur.
26
        53.    The relationship between Plaintiff and Reddit was in fact disrupted.
27

28
     COMPLAINT                                -9-          CASE NO.: 2:21-CV-6888
        Case 2:21-cv-06888 Document 1 Filed 08/26/21 Page 10 of 13 Page ID #:10



 1
        54.   Plaintiff has been harmed as a result of the disruption of its business
 2
     relationship with Reddit.
 3

 4
        55.   Defendants’ conduct was a substantial factor in causing the harm.

 5      56.   Defendants’ conduct was malicious, oppressive, and/or fraudulent,
 6   therefore Plaintiff seeks punitive damages in addition to compensatory damages as
 7   a result of the injury.
 8
                                       COUNT FOUR:
 9
                           NEGLIGENT INTERFERENCE WITH
10
                       PROSPECTIVE ECONOMIC ADVANTAGE
11
        57.   Plaintiff repeats, re-alleges, and incorporates by reference as though fully
12

13   set forth herein, the allegations contained in all previous paragraphs of this
14   Complaint.
15      58.   Defendants knew that the economic relationship between Plaintiff and
16   each of the Models would be disrupted if they failed to act with reasonable care.
17
        59.   Defendants failed to act with reasonable care by undercutting the cost to
18
     induce breach or termination of the contracts.
19
        60.   As a proximate result of Defendants’ conduct and the termination of the
20

21
     economic relationships between Plaintiff and each and every one of the Models,

22   Plaintiff has suffered damages.
23      61.   The aforementioned acts of Defendants, and each of them, were willful
24   and malicious. Plaintiff is therefore entitled to punitive damages.
25

26

27

28
     COMPLAINT                               -10-         CASE NO.: 2:21-CV-6888
           Case 2:21-cv-06888 Document 1 Filed 08/26/21 Page 11 of 13 Page ID #:11



 1
                                          COUNT FIVE:
 2
                                    UNFAIR COMPETITION
 3

 4
           62.   Plaintiff repeats, re-alleges, and incorporates by reference as though fully

 5   set forth herein, the allegations contained in all previous paragraphs of this
 6   Complaint.
 7         63.   California Business & Professions Code § 17200 prohibits unfair
 8
     competition, including “any unlawful, unfair or fraudulent business act or
 9
     practice.”
10
           64.   By engaging in the alleged conduct, Defendants have engaged in
11
     unlawful, unfair, or fraudulent business acts of unfair competition in violation of
12

13   §§ 17200, et seq., and California common law. This conduct includes Defendants’
14   false representations and/or willful blindness in submitting DMCA notices to
15   Plaintiff’s detriment. This conduct includes Defendant’s willful interference with
16   Plaintiff’s contractual agreements with the Models to procure the termination of
17
     these agreements and/or prospective economic advantage to Plaintiff’s detriment.
18
           65.   As an actual and proximate result of Defendants’ unfair competition,
19
     Defendants have unjustly enriched themselves by obtaining financial benefits, and
20

21
     depriving Plaintiff of the compensation to which it is rightly entitled.

22

23   ///
24   ///
25
     ///
26

27

28
     COMPLAINT                                  -11-         CASE NO.: 2:21-CV-6888
       Case 2:21-cv-06888 Document 1 Filed 08/26/21 Page 12 of 13 Page ID #:12



 1
                                 PRAYER FOR RELIEF
 2
     WHEREFORE, Plaintiff prays for relief as follows:
 3

 4
        1.   For injunctive relief under Counts 2, 3 and 4;

 5      2.   For general damages in an amount to be proven at trial;
 6      3.   For pre-judgment interest;
 7      4.   For treble damages under Counts 2 and 3;
 8
        5.   For costs and attorneys’ fees pursuant to 17 U.S.C. § 512(f), or otherwise
 9
     as allowed by law; and
10
        6.   For other such relief as the court deems just and proper.
11

12
     Dated: August 26, 2021         Respectfully Submitted,
13

14                                  ZHEN LAW FIRM
15
                                    By: /s/ Chris J. Zhen
16                                  Chris J. Zhen (State Bar No. 275575)
                                    (213) 935-0715 | chris.zhen@zhenlawfirm.com
17
                                    ZHEN LAW FIRM
18                                  5670 Wilshire Blvd #1800
19
                                    Los Angeles, CA 90036

20                                  Attorneys for Plaintiff
21                                  Digital Marketing Advisors
22

23

24

25

26

27

28
     COMPLAINT                             -12-         CASE NO.: 2:21-CV-6888
        Case 2:21-cv-06888 Document 1 Filed 08/26/21 Page 13 of 13 Page ID #:13



 1
                              DEMAND FOR JURY TRIAL
 2
           Plaintiff Digital Marketing Advisors hereby demands a jury trial pursuant to
 3

 4
     Federal Rule of Civil Procedure 38.

 5
     Dated: August 26, 2021         Respectfully Submitted,
 6

 7                                  ZHEN LAW FIRM
 8
                                    By: /s/ Chris J. Zhen
 9                                  Chris J. Zhen (State Bar No. 275575)
10                                  Email: chris.zhen@zhenlawfirm.com
                                    Phone: (213) 935-0715
11
                                    ZHEN LAW FIRM
12                                  5670 Wilshire Blvd #1800
                                    Los Angeles, CA 90036
13

14                                  Attorneys for Plaintiff
15
                                    Digital Marketing Advisors

16

17

18

19

20

21

22

23

24

25

26

27

28
     COMPLAINT                             -13-        CASE NO.: 2:21-CV-6888
